Appeal from an order which denied a motion to vacate an order awarding damages, dated December 23, 1968, to vacate an order dated September 18, 1968 confirming the report of the Commissioners of Appraisal, and to vacate said report of the Commissioners of Appraisal and further for the appointment of new Commissioners of Appraisal. The order appealed from, dated September 4, 1970, is reversed and the motion granted, pursuant to the stipulation of the parties herein dated October 15, 1971, to the extent of directing the County Court of Columbia County to appoint a Commissioner of Appraisal in the place and stead of Joseph A. Lenczycki and that said substitute commissioner meet with the other commisisoners and by review of the record of the proceedings had, said commissioners are to file their report with the said County Court as was previously directed by the order of this court entered February 12, 1970. (See 33 A D 2d 973.) Herlihy, P. J., 'Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur.